DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-7, 10, 14, 20-24, 27, 31-33 and 35 are amended.
Claims 1-7, 10, 14, 20-24, 27, 31-33 and 35 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.

Applicant argues:
A. The Yeh And Khafizova References Describe Different Database Structures And Are Improperly Combined.
Applicant respectfully submits that the Yeh and Khafizova references are improperly combined under 35 U.S.C. § 103. Further, Applicant respectfully submits that Khafizova is directed to a different data structure and is improperly raised against the instant claims.
Yeh is directed to a hierarchical data structure and is specifically directed to means for triangulating the address of a node within a tree-like data structure. (Yeh at ¶ [0022]). The motivation behind Yeh is to solve issues associated with locating data within a tree-like data structure by using redundancy built-in to the multi-path expression to detect and correct potential problems with addressing when the underlying tree data structure changes. (Yeh at ¶ [0023]).

By contrast, Khafizova is directed to a relational data structure. Applicant acknowledges that Khafizova does not explicitly state that it uses a relational database structure, but this disclosure is inherently taught within the reference. For example, Khafizova discloses that data is located with a SQL query, which is associated with relational database structures. (Khafizova at col. 12, 11. 27-33). Khafizova describes a means for extracting data based on a patient's identifier by performing a query, identifying other data entries applicable to the patient's identifier, and then displaying those data entries together. (Khafizova at col. 8, 11. 51-67 - col. 9, 11. 1-3). Khafizova provides no disclosure of these data entries actually being grouped together in a hierarchical structure. Instead, Khafizova must locate ungrouped data entries across a relational database and then display them together.

The disclosures in Yeh directed to hierarchical data structures cannot reasonably be combined with the disclosures in Khafizova directed to relational data structures.
relational database (Khafizova) to address deficiencies in a reference directed to a hierarchical database (Yeh).

Additionally, the claims herein recite the concept of receiving hierarchical data, and further describe wherein the hierarchical data includes a plurality of related data entities and a root data entity. A person having ordinary skill in the art of hierarchical data structures would not look to Khafizova, which is directed to a relational data structure.

For at least these reasons, Applicant respectfully submits that Yeh and Khafizova are directed to different areas of art, seek to solve different problems, and are improperly combined in the Office Action. Applicant asserts that a person having ordinary skill in the art of hierarchical data structures would not turn to Khafizova to resolve deficiencies in Yeh, and further would not turn to any reference directed to relational data structures to arrive at the concepts recited in the present application.
In response, the Examiner submits:
The independent claims recite “hierarchical data representing a plurality of related data entities”.

Yeh does teach “hierarchical data representing a plurality of related data entities” (Yeh: at least ¶¶0002-0003; “stored in memory as a tree of hierarchical nodes with each node holding the data used by the application”).

Contrary to Applicant’s assertion, Khafizova also teaches “hierarchical data representing a plurality of related data entities” (Khafizova: at least Col. 4 Lines 27-28; “FIG. 3A illustrates selection of people in a family tree”; Fig. 5 of Khafizova also shows tree hierarchical data in window 5000).

Therefore, one of ordinary skill in the art would definitely recognize that Yeh’s “hierarchical data representing a plurality of related data entities that is a tree structure can be combined with Khafizova’s “hierarchical data representing a plurality of related data entities that is a tree structure and that such combination would not be improper.

Further, while the independent claims recite “hierarchical data representing a plurality of related data entities”, they actually do not recite or require “a hierarchical data structure”.

Applicant further argues:
B. The Cited References Fail To Disclose Each Concept Recited In The Claims.
Applicant respectfully asserts the cited references fail to disclose each limitation recited in the independent claims, including at least the following:

• "rendering on the digital display the root data entity;"
• "rendering on the digital display the relationship of the root data entity [ of the hierarchical data] to one or more of the plurality of related data entities;"
• "rendering on the digital display a graphical representation identifying a generational relationship in a non-textual manner between the root data entity and one or more of the plurality of related data entities;" and
• "wherein each of the plurality of related data entities [of the hierarchical data] in a same generation include no graphical connection to any of the other related data entities in the same generation."

With respect to the concept, "rendering on the digital display the root data entity," the
rendering on a digital display and instead illustrates as high-level system diagram including components for performing address lookup, generating a list of markers, resolving data addresses, propagating change within the data hierarchy, and others. Yeh does not provide any disclosure of rendering a root data entity on a display.

With respect to the concept, "rendering on the digital display the relationship of the root data entity to one or more of the plurality of related data entities," the Office Action alleges Yeh discloses this concept at Fig. 1 and ¶¶ [0006]-[0007]. Applicant respectfully disagrees. Similar to the discussion above, Yeh does not disclose rendering a visualization on a display. Additionally, Yeh fails to provide any disclosure of generating a visualization illustrating the relationship of the root data entity to any related data entity.

In response, the Examiner submits:
Contrary Applicant’s allegation, Yeh does disclose rendering on the digital display: the root data entity; the relationship of the root data entity to one or more of the plurality of related data entities (Yeh: at least Fig. 1, ¶¶0006-0007; trees with root nodes).
Applicant argues that Yeh does not disclose rendering on a digital display.  However, Yeh explains that “Extensible Markup Language (XML) document has become the data representation format of choice to exchange data between applications or user agents on the Internet. This document is usually wholly or partially read in and parsed by a computer program and stored in memory as a tree of hierarchical nodes with each node holding the data used by the application. This in-memory tree is called a Document Object Model (DOM)” (Yeh: at least ¶0002) formatting information that tell the browser how to render the document for display. There is a one-to-one mapping between what is being displayed in the browser and the region of sub-tree of the DOM tree. So when user types an input or click within the browser, he or she "interacts" with the nodes of the DOM tree, like updating the content of a node, or creating a new node, or deleting an existing node” (Yeh: at least ¶0002).

Fig. 1 shows trees 210 and 230 that are examples of such XML documents in browser agents 200 and 220 (Yeh: at least ¶¶0030, 0033; “each instant XML document is visible to the user agents connected to this server and the user agents can access any XML document by its name” and “When a user agent requests the "foo" XML document, a marked copy (161) of the document is returned in one embodiment”).

XML documents stored in hierarchical are displayed in browser agent(s).

Yeh also discloses “each node may have a name and holds zero or more name-value attributes and have zero or more child nodes. To support user interaction, some nodes have event listeners attached to them, which enable these nodes to capture events such as user clicks and keyboard typing and the like” (Yeh: at least ¶0029).

Yeh’s DOM tree(s) that store XML document(s) are rendered on digital display because user interactions with nodes of trees such as clicks by a user would require such rendering of DOM tree(s).
Applicant further argues:
With respect to the concept, "rendering on the digital display a graphical representation identifying a generational relationship in a non-textual manner between the root data entity and one or more of the plurality of related data entities," the Office Action alleges Khafizova discloses this at col. 8, 11. 43-4 7. Applicant respectfully disagrees. Further to the discussion above pertaining to Khafizova describing a relational database rather than a hierarchical database …
In response, the Examiner submits:
Khafizova does discloses rendering on a digital display: a graphical representation identifying a generational relationship in a non-textual manner between the root data entity and one or more of the plurality of related data entities (Khafizova: at least Col. 8 Lines 43-47; “upon completion of this operation content of window 320 "Selected Family Members" is filled. The result of this example can be seen as window 5000 in FIG. 5. It contains a box with the name of the main patient (John Smith III) on top, and boxes with the names of selected relatives below”; note: 5000 of Fig. 5 shows graphical representation of generational relationship in a non-textual manner between root node (“John Smith III”) and one or more of the plurality of related data entities (“John Smith I”, “John Smith II” or “Joe Smith”)).
a hierarchical database” or limitation(s) that disallow “a relational database” ( “… wherein a relational database is not used”, for example).  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues:
… Khafizova fails to disclose a graphical representation identifying a relationship between a root data entity from hierarchical data and any related data entities of the same hierarchical data. Khafizova describes a different implementation directed to constructing a family tree rather than illustrating structural relationships between data stored in a hierarchical format. In Khafizova, rather than illustrating the relationships between hierarchical data, Khafizova instead discloses wherein (a) a user requests a family tree for a patient; (b) the system runs a query on the patient to identify related profiles; ( c) the system returns the related profiles to the processing unit; and (d) the system generates a tree structure with the patient and the related profiles. The family tree described in Khafizova is crafted by a processor based on a user request and does not represent data relationships for hierarchical data.
In response, the Examiner submits:
Applicant alleges that “Khafizova describes a different implementation directed to constructing a family tree rather than illustrating structural relationships between data stored in a hierarchical format”.  This is simply not true because a family tree comprise data stored in hierarchical format and relationships between family members.
structural relationships between data”.  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues:
With respect to the concept, "wherein each of the plurality of related data entities in a same generation include no graphical connection to any of the other related data entities in the same generation," the Office Action alleges Khafizova describes this at Fig. 5. Applicant respectfully disagrees. The family members illustrated in the window 5000 do not represent related data entities in a hierarchal data structure.
In response, the Examiner submits:
The independent claims recite “hierarchical data”, but not “hierarchical data structure”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is not true that “the family members illustrated in the window 5000 do not represent related data entities in a hierarchal data structure”.  Family members in a family are definitely “related” and the tree structure in Fig. 5 of Khafizova is a Khafizova: at least Fig. 5; “JOHN SMITH III FAMILY TREE”)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claims 6 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 23 depend from Claims 1 and 20, respectively.  Claims 6 and 23 recite the limitation "wherein the hierarchical data is stored on the database in a hierarchical organization structure”.  There is insufficient antecedent basis for “the database” in Claims 6 and 23 and “a database
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 10, 14, 20-21, 24, 27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2008/0052298 by Yeh in view of US Patent 8,928,606 by Khafizova.

As to Claim 1, Yeh teaches a method for visualizing hierarchical data within a computing system comprising: receiving, using a computing processor, hierarchical data representing a plurality of related data entities from a database system over a network Yeh: at least ¶¶0002-0003; “stored in memory as a tree of hierarchical nodes with each node holding the data used by the application”; also, “XML document and its derivatives such as the HyperText Markup Language (HTML) are commonly used to represent the data that the server sends to a client computer”;  also, “web browser running on a client computer communicating with a web application running on a server. The web server sends a HTML document to the browser, and the browser parses it and creates a DOM tree in memory”); building in computer memory a representation of each of the plurality of related data entities represented in the hierarchical data (Yeh: at least ¶¶0002-0003, 0006-0008, 0012, 0029, 0049-0050; “stored in memory as a tree of hierarchical nodes with each node holding the data used by the application”; also, “a DOM tree in memory”; also, “this in-memory tree is called a Document Object Model ( DOM). The parent-child and sibling relationship between the tree nodes in the XML document is preserved in the DOM. The position of a node in the tree may be as important as the data that the node holds. A node in this tree can be addressed and identified in two ways: by a unique identifier or by a path expression starting from a known node, typically the top root node of the tree”; also, “reference to a node in one aspect may be a fully qualified name of the node” and “reference to a node may be a pointer to the node”; also, “addresses sentence #3 in paragraph #9 in chapter 2 of a book” and “represent the address of that );
receiving a designation of a root data entity from within the plurality of related data entities (Yeh: at least ¶¶0002-0003, 0029; “all nodes of interest have a marker assigned to them”; also, “path expression like XPath, to the node by starting from the node and walk across and up the tree to the root node”; ¶0002 also discloses “in-memory tree is called a Document Object Model (DOM)” – all nodes, including a root of a DOM tree, have an address; receiving a DOM tree in memory includes receiving the addresses associated with all nodes in the tree);
deriving a property glyph representing each of the plurality of related data entities, including the root data entity, based on properties of interest for each of the plurality of related data entities (Yeh: at least ¶¶0002-0003, 0029; “when user types an input or click within the browser, he or she ‘interacts’ with the nodes of the DOM tree, like updating the content of a node, or creating a new node, or deleting an existing node” and “all nodes of interest have a marker assigned to them”; also, “path expression like XPath, to the node by note: clickable nodes represent data entities);
allocating display space for the plurality of related data entities on a digital display (Yeh; at least ¶¶0002-0003; “formatting information that tell the browser how to render the document for display”); and
rendering on the digital display: the root data entity; the relationship of the root data entity to one or more of the plurality of related data entities (Yeh: at least Fig. 1, ¶¶0006-0007; trees with root nodes; ¶0029 further discloses “each node may have a name and holds zero or more name-value attributes and have zero or more child nodes. To support user interaction, some nodes have event listeners attached to them, which enable these nodes to capture events such as user clicks and keyboard typing and the like”).

Yeh does not explicitly disclose, but Khafizova discloses rendering on a digital display: a graphical representation identifying a generational relationship in a non-textual manner between the root data entity and one or more of the plurality of related data entities (Khafizova: at least Col. 8 Lines 43-47; “upon completion of this operation content of window 320 "Selected Family Members" is filled. The result of this example can be seen as window 5000 in FIG. 5. It contains a box with the name of the main patient (John Smith III) on top, and boxes with the selected relatives below”; note: 5000 of Fig. 5 shows graphical representation of generational relationship in a non-textual manner between root node (“John Smith III”) and one or more of the plurality of related data entities (“John Smith I”, “John Smith II” or “Joe Smith”));
wherein each of the plurality of related data entities in a same generation include no graphical connection to any of the other related data entities in the same generation (Khafizova: at least Fig. 5 shows no graphical connection between any data entities).
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to incorporate Khafizova’s features of rendering on a digital display: a graphical representation identifying a generational relationship in a non-textual manner between the root data entity and one or more of the plurality of related data entities (Khafizova: at least Fig. 5, Col. 8 Lines 43-47);
wherein each of the plurality of related data entities in a same generation include no graphical connection to any of the other related data entities in the same generation (Khafizova: at least Fig. 5) with the method of building hierarchical (tree) data structures with nodes in memory disclosed by Yeh.
The suggestion/motivation for doing so would have been to use XML-based tree structure (such as the XML tree structure disclosed by Yeh) to store and manage data/information of a family and display the family data/information in a touch screen Khafizova: at least 5100 of Fig. 5 shows “JOHN SMITH III FAMILY TREE”).
Claim 20 (a system claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 2, Yeh and Khafizova teach the method of claim 1, further comprising: registering a listener sub-program to be notified by an underlying operating system when a user selects one of the property glyphs representing each related data entity (Yeh: at least ¶¶0002-0003, 0029; “when user types an input or click within the browser, he or she ‘interacts’ with the nodes of the DOM tree, like updating the content of a node, or creating a new node, or deleting an existing node”; also, “support user interaction, some nodes have event listeners attached to them, which enable these nodes to capture events such as user clicks and keyboard typing and the like. When an event occurs, the event listener that captures the event needs to determine the location, which is the address, of the node in the tree that the event originated”).
Yeh does not explicitly disclose, but Khafizova discloses displaying textual details that correspond to the selected property glyph (Khafizova: at least Col. 11 Lines 24-33; “user's finger may perform, via touch screen 300, touching "Selected Disorders" button 5210 in window 5200 moving recorded medical disorders for John Smith III, and includes three instances of acute upper respiratory infection (white colored circles), one instance of bronchitis diagnosis, and one instance pneumonia diagnosis.”).
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to incorporate Khafizova’s feature of displaying textual details that correspond to the selected property glyph (Khafizova: at least Col. 11 Lines 24-33) with the method of building hierarchical (tree) data structures with nodes in memory disclosed by Yeh.
The suggestion/motivation for doing so would have been to use XML-based tree structure (such as the XML tree structure disclosed by Yeh) to store and manage medical data/information of a family and display the family medical data/information in a touch screen interface (Khafizova: at least Fig. 6 shows medical records of John Smith III and his relatives).
Claim 21 (a system claim) corresponds in scope to Claim 2, and is similarly rejected.

As to Claim 4, Yeh and Khafizova teach the method of claim 2, wherein the user selecting one of the property glyphs comprises a mouse-over event (Yeh: at least ¶¶0002-0003, 0029; “when user types an input or click within the browser, he or she ‘interacts’ with the nodes of the DOM tree, like updating the content of a node, or creating a new node, or deleting an existing node”; also, “support user interaction, some nodes have event listeners attached to them, which enable these nodes to capture events such as user clicks and keyboard typing and the like. When an event occurs, the event listener that captures the event needs to determine the location, which is the address, of the node in the tree that the event originated”). 
Claim 32 (a system claim) corresponds in scope to Claim 4, and is similarly rejected.

As to Claim 7, Yeh and Khafizova teach the method of claim 1, further comprising displaying the property glyph of the root data entity at the center of a substantially circular rendering that comprises property glyphs representing relatives of the root data entity that radiate out from the property glyph of the root data entity forming the circular rendering (Yeh: at least Fig. 1, ¶¶0006-0007, 0012; trees with root nodes; also, “scanning one or more sibling, note: nodes are circular).
Claim 24 (a system claim) corresponds in scope to Claim 7, and is similarly rejected.

As to Claim 10, Yeh and Khafizova teach method of claim 1, wherein the generational relationship represented in the graphical representation comprises an ancestral relationship and/or descendent relationship (Khafizova: at least Col. 8 Lines 2-5; “patient's name is John Smith III” and “his father (John Smith II), paternal grandfather (John Smith I), and grandfather's brother (Joe Smith)” that are in ancestral relationship and/or descendent relationship; Col. 8 Lines 44-46 further disclose “... content of window 320 "Selected Family Members" is filled. The result of this example can be seen as window 5000 in FIG. 5. It contains a box with the name of the main patient (John Smith III) on top, and boxes with the names of selected relatives below”; note: 5000 of Fig. 5 shows graphical representation of ancestral relationship and/or descendent relationship between (“John Smith III”) and one or more of the plurality of related data entities (“John Smith I”, “John Smith II” or “Joe Smith”)). 
Claim 27 (a system claim) corresponds in scope to Claim 10, and is similarly rejected.

As to Claim 14, Yeh and Khafizova teach the method of claim 1, further comprising graphically highlighting a plurality of generational relationships between glyphs that traverses from the root data entity to any other related data entity (Khafizova: at least Col. 8 Lines 33-37; “by touching with his finger, via such screen 300, the nodes of desired relatives, a doctor selects family members whose records he wants to examine and to compare. Nodes corresponding to selected family members are highlighted as shown in FIG. 3A”). 
Claim 31 (a system claim) corresponds in scope to Claim 14, and is similarly rejected.

Claims 3, 5, 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2008/0052298 by Yeh in view of US Patent 8,928,606 by Khafizova, and further in view of US Patent 6,334,192 by Karpf.

As to Claim 3, Yeh and Khafizova teach the method of claim 2.
Yeh and Khafizova do not explicitly disclose, but Karpf discloses stopping the displaying of textual details when the user deselects the glyph (Karpf: at least Col. 19 Lines 54-57; “text … disappears when the mouse pointer is moved out of the text box”).
 Karpf’s feature of stopping the displaying of textual details when the user deselects the glyph (Karpf: at least Col. 19 Lines 54-57) with the method of building hierarchical (tree) data structures with nodes in memory disclosed by Yeh and Khafizova.
The suggestion/motivation for doing so would have been to clear a display area of irrelevant information to make space for other content (Karpf: at least Col. 19 Lines 55-56).
 Claim 22 (a system claim) corresponds in scope to Claim 3, and is similarly rejected.

As to Claim 5, Yeh, Khafizova and Karpf teach the method of claim 3, wherein the user deselecting the glyph comprises a mouse-out event (Karpf: at least Col. 19 Lines 53-57; “user moves the position of the mouse 950 over a `Question` icon 940, causing the full text of the question to be displayed in a popup text box, and which disappears when the mouse pointer is moved out of the text box”). 
Claim 33 (a system claim) corresponds in scope to Claim 5, and is similarly rejected.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2008/0052298 by Yeh in view of US Patent 8,928,606 by Khafizova, and further in view of US PGPUB 2007/0143321 by Meliksetian et al. (“Meliksetian”).

As to Claim 6, Yeh and Khafizova teach the method of claim 1, wherein the hierarchical data is genealogical (Khafizova: at least 5100 of Fig. 5 shows “JOHN SMITH III FAMILY TREE”).
Yeh and Khafizova do not explicitly disclose, but Meliksetian discloses wherein the hierarchical data is stored on the database in a hierarchical organization structure (Meliksetian: at least ¶¶0007, 0024; “shredding the mapped recursive XML document into a relational table” and “translating data from a hierarchical data structure to a relational data structure”; ¶0028 further discloses “a tree representation 300 of the XML document 200" and ¶0029 discloses “a mapping 400 from the recursive XML structure 200 defined by the DTD 100 in FIG. 1 to a relational table 450”; ¶0040 further discloses “retrieving portions of an XML document 200 into one or more relational database(s) 450”). 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to incorporate Meliksetian’s feature of wherein the hierarchical data is stored on the database in a hierarchical organization structure (Meliksetian: at least ¶¶0007, 0024, 0028-0029, 0040) with the method disclosed by Yeh and Khafizova.
Meliksetian: at least ¶¶0006, 0023).
Claim 23 (a system claim) corresponds in scope to Claim 6, and is similarly rejected.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2008/0052298 by Yeh in view of US Patent 8,928,606 by Khafizova, and further in view of US PGPUB 2010/0223281 by Hon et al. (“Hon”).

As to Claim 35, Yeh and Khafizova teach the method of claim 1.
Yeh and Khafizova do not explicitly disclose, but Hon discloses rendering on the digital display one or more data entity shortfalls in relationships between two or more of the plurality of related data entities (Hon: at least ¶0020; “since more distant relationships (second cousins or further) are often unknown to the users themselves, the system allows the users to "opt-in" and receive notifications about the existence of relative relationships. Users are also presented with the option of connecting with their newly found relatives”; ¶0022 further discloses “a predicted degree of relationship between Alice and Bob is determined. In some embodiments, a range of possible relationships between the users is determined and a prediction of the most likely relationship between the users is made” and displaying a list or table of users that are found to be related to the user”; note: shortfalls are previously unknown relationships).
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to incorporate Hon’s feature of rendering on the digital display one or more data entity shortfalls in relationships between two or more of the plurality of related data entities (Hon: at least ¶¶0020-0023) with the method of building hierarchical (tree) data structures with nodes in memory disclosed by Yeh and Khafizova.
The suggestion/motivation for doing so would have been to finding unknown relatives (Hon: at least ¶¶0020-0022; “finding relatives in a relative finding system” and “a range of possible relationships between the users is determined and a prediction of the most likely relationship between the users is made”).

Relevant Art
US PGPUB 2004/0162838 by Murayama et al. discloses “databases such as an object-oriented database (OODB) and an object-relational database (ORDB) which has appeared as a partially improved version of a relational database (RDB) have a hierarchical structure” (Murayama: ¶0006) and “both the object-oriented database (OODB) and object-relational database (ORDB) will be generally referred to as a "hierarchical database"” (Murayama: ¶0008).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong, whose telephone number is (571)270-3426.  The examiner can normally be reached on Monday – Friday (10-6:30PM).
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Fred Ehichioya can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.


/H.W/Examiner, AU 2168
16 November 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168